      Case 4:19-cv-01615 Document 81 Filed on 10/15/19 in TXSD Page 1 of 9
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                       IN THE UNITED STATES DISTRICT COURT                              October 15, 2019
                       FOR THE SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                 HOUSTON DIVISION

DYNAENERGETICS GMBH & CO. KG, and §
DYNAENERGETICS US, INC.,          §
                                  §
                 Plaintiffs,      §
                                  §
VS.                               §                         CIVIL ACTION NO. H-19-1615
                                  §
HUNTING TITAN, INC., and          §
HUNTING ENERGY SERVICES, INC.,    §
                                  §
                 Defendants.      §

                                            ORDER

       DynaEnergetics GmbH & Co. KG and DynaEnergetics US, Inc. (DynaEnergetics), sued

Hunting Titan, Inc. and Hunting Energy Services, LLC (Hunting), alleging that Hunting had

obtained and used DynaEnergetics’s confidential information relating to the DS Trinity System,

an 8-inch perforating gun used in the oil and gas industry. (Docket Entry No. 1). DynaEnergetics

asserted trade-secret misappropriation under Texas and federal law; tortious interference with

contract, conversion of confidential information, and unfair competition under Texas law; and

moved for a preliminary injunction. (Id.; Docket Entry No. 22). Hunting counterclaimed for unfair

competition by misappropriation, alleging that it was DynaEnergetics that had misappropriated

Hunting’s technology. (Docket Entry No. 47). DynaEnergetics now moves to dismiss the

counterclaim on two grounds: failure to state a claim and federal preemption. (Docket Entry No.

51). Hunting responded, and DynaEnergetics replied. (Docket Entry Nos. 55, 61).

       Based on the amended complaint and the counterclaim, the motion and response, and the

applicable law, the court grants DynaEnergetics’s motion to dismiss the counterclaim, with

prejudice because it is preempted under federal law. The reasons for this ruling are set out below.
      Case 4:19-cv-01615 Document 81 Filed on 10/15/19 in TXSD Page 2 of 9



I.         Background

           DynaEnergetics and Hunting develop and manufacture technology for the oil and gas

industry. In early 2019, the two companies announced new perforating systems, each with short-

length guns, within one week of each other. (Docket Entry No. 43 at ¶¶ 53, 64). DynaEnergetics

sued Hunting, and Hunting counterclaimed. (Docket Entry Nos. 1, 47).

           Hunting alleges that it developed the H-2 Perforating System “[t]hrough extensive time,

labor, skill, and money.” (Docket Entry No. 47 at ¶ 160). In its response to DynaEnergetics’s

motion to dismiss the counterclaim, Hunting explains that in July 2017, it began to develop a

system with an “ultra-short perforating gun,” a “3-shot cluster,” and a “modular detonator.”

(Docket Entry No. 55 at 4). Hunting filed a patent application for its invention no later than

February 2018.1 (Docket Entry No. 47 at ¶ 160). Hunting alleges that this application included

most of the features that DynaEnergetics alleges are its own trade secrets or confidential

information. (Id.).

           Hunting alleges that on March 6, 2018, an employee of EOG Resources, a DynaEnergetics

customer, “became aware” of the H-2 System. (Id. at ¶ 161). That employee, Jon Holt, allegedly

told PerfX Wireline Services, a field operator and user of perforating systems, about the system

and its short-length guns. (Id. at ¶¶ 161–162). Hunting alleges that PerfX then approached

Hunting about purchasing the system in order to bid on, and use the system in, an EOG project.

(Id. at ¶ 162). Hunting informed PerfX that the H-2 System was not yet available. (Id. at ¶ 163).

Hunting alleges that either PerfX or another source told EOG that the H-2 System was not yet

commercially available. (Id. at ¶ 164). EOG then met with DynaEnergetics, described the features

of the H-2 System, and asked DynaEnergetics to copy the features into its technology, which it


1
           In its response, Hunting alleges that the patent was filed in January 2018. (Docket Entry No. 55 at
17 n.4).
                                                       2
      Case 4:19-cv-01615 Document 81 Filed on 10/15/19 in TXSD Page 3 of 9



did. (Id. at ¶¶ 164–165). Hunting alleges that DynaEnergetics gained a “special advantage” by

using this information without the expense Hunting incurred in developing it, putting Hunting at

a competitive disadvantage. (Id. at ¶ 169).

II.    The Legal Standard

       Rule 12(b)(6) allows dismissal if a plaintiff fails “to state a claim upon which relief can be

granted.” FED. R. CIV. P. 12(b)(6). Rule 12(b)(6) must be read in conjunction with Rule 8(a),

which requires “a short and plain statement of the claim showing that the pleader is entitled to

relief.” FED. R. CIV. P. 8(a)(2). Claims may be dismissed under Rule 12(b)(6) on the basis of a

dispositive issue of law, including federal preemption. A complaint may also be dismissed if the

complaint does not contain “enough facts to state a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Rule 8 “does not require ‘detailed factual

allegations,’ but it demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 555). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556). “The plausibility standard is not akin to a ‘probability requirement,’

but it asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. (citing

Twombly, 550 U.S. at 556).

       The court should generally give a plaintiff at least one chance to amend under Rule 15(a)

before dismissing the action with prejudice for factual pleading insufficiency, unless it is clear that

to do so would be futile. See Pervasive Software Inc. v. Lexware GmbH & Co. KG, 688 F.3d 214,

232 (5th Cir. 2012); Carroll v. Fort James Corp., 470 F.3d 1171, 1175 (5th Cir. 2006) (“[Rule

15(a)] evinces a bias in favor of granting leave to amend.” (quotation omitted)); Great Plains Tr.

Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 329 (5th Cir. 2002). “Whether leave to
                                                  3
      Case 4:19-cv-01615 Document 81 Filed on 10/15/19 in TXSD Page 4 of 9



amend should be granted is entrusted to the sound discretion of the district court.” Pervasive

Software, 688 F.3d at 232 (quotation omitted).

       In considering a motion to dismiss for failure to state a claim, the court is to consider “the

contents of the pleadings, including attachments.” Collins v. Morgan Stanley Dean Witter, 224

F.3d 496, 498 (5th Cir. 2000). Documents attached to a motion to dismiss are “considered part of

the pleadings if they are referred to in the plaintiff’s complaint and are central to [the] claim.” Id.

at 498–99 (quoting Venture Assocs. Corp. v. Zenith Data Sys. Corp., 987 F.2d 429, 431 (7th Cir.

1993)). The court may also “take judicial notice of matters of public record.” Norris v. Hearst

Tr., 500 F.3d 454, 461 n.9 (5th Cir. 2007)

       “On a Rule 12(b)(6) motion, a district court generally must limit itself to the contents of

the pleadings, including attachments.” Brand Coupon Network, L.L.C. v. Catalina Mktg. Corp.,

748 F.3d 631, 635 (5th Cir. 2014) (quotation omitted). “The court may also consider documents

attached to either a motion to dismiss or an opposition to that motion when the documents are

referred to in the pleadings and are central to a plaintiff’s claims.” Id.; see, e.g., In re Katrina

Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (“[B]ecause the defendants attached the

contracts to their motions to dismiss, the contracts were referred to in the complaints, and the

contracts are central to the plaintiffs’ claims, we may consider the terms of the contracts in

assessing the motions to dismiss.”). A district court errs by considering evidence “outside the

pleadings—and not referred to therein—without converting the motion to dismiss into a motion

for summary judgment.” Brand Coupon, 748 F.3d at 635; see also Katrina Canal Breaches, 495

F.3d at 205 (“Generally, in deciding a motion to dismiss for failure to state a claim, if matters

outside the pleading are presented to and not excluded by the court, the motion shall be treated as

one for summary judgment.” (quotation omitted)); Isquith for and on Behalf of Isquith v. Middle

S. Utils., Inc., 847 F.2d 186, 196 (5th Cir. 1988) (“[W]hen non-pleading materials are filed with a
                                                  4
       Case 4:19-cv-01615 Document 81 Filed on 10/15/19 in TXSD Page 5 of 9



motion to dismiss, . . . a district court has complete discretion under the Federal Rules of Civil

Procedure to either accept the exhibits submitted or not, as it sees fit.”).

III.    Analysis

        DynaEnergetics argues that Hunting has recited the elements of a claim for unfair

competition by misappropriation, but failed to allege necessary factual support. (Docket Entry No.

51 at 5). Hunting responds that it provided specific allegations that plausibly raise a claim for

relief. (Docket Entry No. 55 at 1).

        To state a plausible claim for unfair competition by misappropriation under Texas law, a

plaintiff must allege facts showing:

        (i) the creation of plaintiff's product through extensive time, labor, skill and money,
        (ii) the defendant's use of that product in competition with the plaintiff, thereby
        gaining a special advantage in that competition (i.e., a “free ride”) because
        defendant is burdened with little or none of the expense incurred by the plaintiff,
        and (iii) commercial damage to the plaintiff.

Motion Med. Techs., L.L.C. v. Thermotek, Inc., 875 F.3d 765, 774 (5th Cir. 2017) (quoting U.S.

Sporting Prods., Inc. v. Johnny Stewart Game Calls, Inc., 865 S.W.2d 214, 218 (Tex. App.—Waco

1993, writ denied).

        Hunting’s counterclaim alleges enough to raise a reasonable inference of its claimed right

to relief. For the first element of the claim, Hunting alleges that it developed the H-2 System

“[t]hrough extensive time, labor, skill and money,” including creating and filing a patent

application. (Docket Entry No. 47 at ¶ 160); see Mission Trading Co., Inc. v. Lewis, No. 16-3368,

2017 WL 4941408, at *5 (S.D. Tex. Nov. 1, 2017) (allegations that the plaintiff had “performed

substantial marketing and promotion” for its trademarks and “dedicated ‘substantial efforts and

financial resources’ to the growth of its company” sufficiently supported this first element). The

activities Hunting alleged require extensive time, labor, skill, and money.



                                                   5
      Case 4:19-cv-01615 Document 81 Filed on 10/15/19 in TXSD Page 6 of 9



       In support of the second element, Hunting alleged that DynaEnergetics received

information about the technical features of the H-2 System from EOG, features DynaEnergetics

copied to develop its own competitive product. The facts alleged, if proved, would support an

inference of misappropriation. Finally, Hunting has alleged enough to plead injury. Hunting and

DynaEnergetics directly compete. (Docket Entry No. 43 at ¶ 63; Docket Entry No. 47 at ¶ 63);

see Sw. Airlines Co. v. Farechase, Inc., 318 F. Supp. 2d 435, 441 (N.D. Tex. 2004) (“Southwest

alleges in its Complaint that Outtask’s Cliqbook product is in competition with Southwest’s

SWABIZ product; that is enough to state a claim for misappropriation.”). Although brief,

Hunting’s allegations state a plausible claim for relief.

       Preemption is the next issue. DynaEnergetics argues that federal copyright and patent law

preempt the state-law claim of unfair competition by misappropriation. Federal copyright law

preempts a claim for unfair competition by misappropriation when: (1) the work that asserts the

right comes within the subject matter of copyright; and (2) the right the author is protecting is

equivalent to the exclusive rights within the general scope of copyright. Thermotek, Inc., 875 F.3d

at 773 (citing Alcatel USA, Inc. v. DGI Techs., Inc., 166 F.3d 772, 785 (5th Cir. 1999)). Copyright

preemption reaches works, including ideas, “that fall within the subject matter (that is, the scope)

of copyright, regardless whether the works are actually afforded protection under the Copyright

Act.” Id. (quoting Ultraflo Corp. v. Pelican Tank Parts, Inc., 845 F.3d 652, 656 (5th Cir. 2017));

see Ultraflo, 845 F.3d at 657 (“This distinction led us to hold . . . that state claims based on ideas

fixed in a tangible medium of expression fall within the subject matter of copyright even though

copyright law does not protect the mere ideas.”).

       Hunting alleges that John Holt at EOG “became aware” of the H-2 Perforating System such

that he could share information about it, including its short-length guns. (Docket Entry No. 47 at

¶¶ 161–162). Hunting does not specify how Holt learned about the H-2 System, but Hunting does
                                                  6
      Case 4:19-cv-01615 Document 81 Filed on 10/15/19 in TXSD Page 7 of 9



allege that the information Holt learned about involved an idea, design, concept, or technical

feature that Hunting had fixed in such tangible media as the drawings and specifications used for

the patent application. (See Docket Entry No. 55 at 4; Docket Entry No. 56-1 at 8). Novel ideas,

concepts, or technical features fixed in tangible media are within federal copyright law. See

Synergy Indus., L.P. v. Nat’l Oilwell Varco, L.P., No. 4:18-CV-1968, 2018 WL 8808056, at *1

(S.D. Tex. Nov. 9, 2018) (the plaintiff alleged that the defendant had “reproduce[d] . . . a wireline

unit or Synergy part, including its design, configuration, arrangement and selection of components

thereof . . . Plaintiff’s claim seeks to protect designs, configurations, arrangements and selections

of components, the same types of works that fall within the subject matter of copyright.” (internal

quotation omitted)).

       Hunting argues that federal preemption does not apply because its counterclaim did not

allege that DynaEnergetics’s misappropriation involved any written materials. (Docket Entry No.

55 at 14). Hunting argues that copyright preemption requires a misappropriation of written

materials, or else it would “gut the [state-law] tort of unfair competition.” (Id. at 14–16).

DynaEnergetics responds that Hunting is attempting to add another element to the preemption test.

(Docket Entry No. 61 at 5).

       The argument that Hunting’s claim does not seek protection for a work protected by federal

copyright law is similar to the argument advanced in Ultraflo Corp. v. Pelican Tank Parts, Inc.,

845 F.3d at 653. In that case, the court considered whether a butterfly valve design, considered

separately from its explanatory drawings, was within the scope of federal copyright law. Id. at

656 (“Because the valve design—the work in which Ultraflo asserts a right—is what was allegedly

misappropriated, Ultraflo argues that its claim does not seek protection for a work protected by the

copyright laws.”). The court held that the design was “within the subject matter of copyright,”

even if it was not itself copyright-protected, and that federal copyright law preempted Ultraflo’s
                                                 7
      Case 4:19-cv-01615 Document 81 Filed on 10/15/19 in TXSD Page 8 of 9



claim. Id. at 657–59. To the extent that Hunting’s claim alleges misappropriation of features of

the H-2 System as they appeared in a tangible medium, federal copyright preemption applies.

       To the extent that Hunting argues that features of the physical H-2 System itself, including

the perforating gun and its technical features, were misappropriated, federal patent preemption

applies. Federal patent law preempts the Texas claim for unfair competition by misappropriation

to the extent that the claim seeks to protect “the functional aspects of a product which [has] been

placed in public commerce absent the protection of a valid patent.” Thermotek, 875 F.3d at 777

(quoting Bonito Boats, Inc. v. Thunder Craft Boats, Inc. 489 U.S. 141, 156 (1989)). The Texas

tort “would likely obstruct Congress’s goals by ‘offer[ing] patent-like protection to intellectual

creations which would otherwise remain unprotected as a matter of federal law.’” Id. (quoting

Bonito Boats, 489 U.S. at 156)). Both unfair competition by misappropriation and federal patent

law protect the “sweat equity” needed for most product development. Id. at 778.

       Hunting argues that patent preemption does not apply because the H-2 System was not

“publicly known” when the alleged misappropriation took place. (Docket Entry No. 55 at 17).

But Hunting has not alleged that the misappropriated information was confidential when Holt

“became aware of” it or shared it with DynaEnergetics.              The nonpublic nature of the

misappropriated product is an element of a claim under the Texas Uniform Trade Secrets Act, but

not of a claim for unfair competition by misappropriation. See TEX. CIV. PRAC. & REM. CODE §

134A.002(6)(A). Trade secret claims are not preempted by federal copyright or patent law. See

GlobeRanger Corp. v. Software AG U.S., Inc., 836 F.3d 477, 487 (5th Cir. 2016) (a state-law trade

secret claim is not preempted by federal copyright law); Reingold v. Swiftships, Inc., 126 F.3d 645,

652 n.2 (5th Cir. 1997) (discussing that federal patent law does not preempt state trade secret law).

Hunting does not assert a Uniform Trade Secrets Act claim, but instead claims that its unfair

competition by misappropriation counterclaim is seeking to protect the competitive edge of its
                                                 8
      Case 4:19-cv-01615 Document 81 Filed on 10/15/19 in TXSD Page 9 of 9



“sweat equity.” (Docket Entry No. 55 at 16). This claim falls within the scope of federal patent

law. See Thermotek, 875 F.3d at 778 (“[T]his claim, like patent law, ‘is specifically designed to

protect the labor—the so-called ‘sweat-equity’—that goes into creating a work.’” (quoting Alcatel,

166 F.3d at 788)). Because Texas unfair competition law “does not limit the period of protection”

or “condition protection on the invention’s novelty, nonobviousness, or utility,” it interferes with

federal patent policy. Id. To the extent that Hunting alleges misappropriation of the H-2 System

or its technical features, federal patent law preempts Hunting’s counterclaim.

       Hunting attempts to distinguish Thermotek, 875 F.3d at 778, and Alcatel, 166 F.3d at 788,

by arguing that the cases were both decided after a jury trial on the factual allegations in the

complaint, making it too early in this case to rule on preemption. (Docket Entry No. 55 at 17).

The counterclaim allegations are sufficient to state a claim under Texas law, and are also sufficient

to allow the court to rule that the claim is preempted by federal law.

IV.    Conclusion

       DynaEnergetics’s motion to dismiss the counterclaim is granted, with prejudice, because

federal preemption applies and Hunting cannot state a claim. (Docket Entry No. 51).

       DynaEnergetics agreed to dismiss its claim for unfair competition by misappropriation if

Hunting’s counterclaim was dismissed. (Docket Entry No. 51 at 10 n.3). DynaEnergetics’s claim

for unfair competition is also dismissed.

               SIGNED on October 15, 2019, at Houston, Texas.


                                              _______________________________________
                                                                 Lee H. Rosenthal
                                                          Chief United States District Judge




                                                 9
